Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Principal Funds, Inc. (formerly known as Principal Investors Fund, Inc.) STRATEGIC ASSET MANAGEMENT PORTFOLIOS PROFILE Class R1 (formerly known as Advisors Signature) The date of this profile is November 7, 2008 This Profile summarizes key information about the Strategic Asset Management Portfolios that are included in the Funds prospectus. The Funds prospectus includes additional information about the Strategic Asset Management Portfolios, including a more detailed description of the risks associated with investing in these Portfolios that you may want to consider before you invest. You may obtain the prospectus and other information about the Portfolios at no cost by calling 18005477754. The prospectus is also available at www.principal.com. This profile is intended for use in connection with a defined contribution plan and is not intended for use by other investors. Main Strategies for the Portfolios In pursuing its investment objective, each Portfolio typically allocates its assets, within predetermined percentage ranges, among certain of the Underlying Funds described in this prospectus. The Portfolios may temporarily exceed one or more of the applicable percentage limits for short periods. The percentages reflect the extent to which each Portfolio will normally invest in the particular market segment represented by each Underlying Fund, and the varying degrees of potential investment risk and reward represented by each Portfolios investments in those market segments and their corresponding Underlying Funds. Edge may alter these percentage ranges when it deems appropriate. The assets of each Portfolio will be allocated among the Underlying Funds in accordance with its investment objective, Edges outlook for the economy and the financial markets, and the relative market valuations of the Underlying Funds. In addition, in order to meet liquidity needs or for temporary defensive purposes, each Portfolio may invest, without limit, directly in stock or bond index futures and options thereon and the following shortterm instruments: shortterm securities issued by the U.S. government, its agencies, instrumentalities, authorities, or political subdivisions; other shortterm fixedincome securities rated A or higher by Moodys Investors Services, Inc. (Moodys), Fitch Ratings (Fitch), or Standard & Poors (S&P) or, if unrated, of comparable quality in the opinion of Edge; commercial paper, including master notes; bank obligations, including negotiable certificates of deposit, time deposits, and bankers acceptances; and repurchase agreements. At the time a Portfolio invests in any commercial paper, bank obligations, or repurchase agreements, the issuer must have outstanding debt rated A or higher by Moodys or the issuers parent corporation, if any, must have outstanding commercial paper rated Prime1 by Moodys or A1 by S&P or equivalent ratings by Fitch; if no such ratings are available, the investment must be of comparable quality in the opinion of Edge. In addition to purchasing shares of the Funds, a Portfolio may use futures contracts and options in order to remain effectively fully invested in proportions consistent with Edges current asset allocation strategy for the Portfolio. Specifically, each Portfolio may enter into futures contracts and options thereon, provided that the aggregate deposits required on these contracts do not exceed 5% of the Portfolios total assets. A Portfolio may also use futures contracts and options for bona fide hedging purposes. Futures contracts and options may also be used to reallocate the Portfolios assets among asset categories while minimizing transaction costs, to maintain cash reserves while simulating full investment, to facilitate trading, to seek higher investment returns, or to simulate full investment when a futures contract is priced attractively or is otherwise considered more advantageous than the underlying security or index. The principal investment strategies for each Portfolio are further described below in the description of each of the Portfolios, but there are some general principles Edge applies in making investment decisions. When making decisions about how to allocate a Portfolios assets, Edge will generally consider, among other things, the following factors: Federal Reserve monetary policy Government budget deficits State and federal fiscal policies Consumer debt Tax policy Trade pacts Corporate profits Demographic trends Interest rate changes Governmental elections Mortgage demand Business confidence Employment trends Business spending Geopolitical risks Consumer spending Inflationary pressures Wage and payroll trends Currency flows Housing trends Investment flows Commodity prices GDP growth Import prices Yield spreads Historical financial market returns Factory capacity utilization Stock market volume Inventories Market capitalization relative values Capital goods expenditures Investor psychology Productivity growth Historical asset class returns Technology trends Asset class correlations Cyclical and secular economic trends Risk/return characteristics Business activity Volatility analysis Stock valuations Performance attribution by allocation and sector Consumer confidence The discussion of each Portfolios and Underlying Funds principal investment strategies includes some of the principal risks of investing in such a portfolio or fund. You can find a more detailed description of these and other principal risks of an investment in each Portfolio or Underlying Fund under Certain Investment Strategies and Related Risks. Additional information about the Funds investments is available in the Funds annual and semiannual reports to shareholders. In the Funds annual report you will find a discussion of the market conditions and investment strategies that significantly affected the Funds performance during the last fiscal year. You may obtain either or both of these reports at no cost by calling 18005477754. Main Risks There can be no assurance that any Portfolio will achieve its investment objective. The net asset value of each Portfolios shares is affected by changes in the value of the shares of the Underlying Funds it owns. Each Portfolios investments are invested in the Underlying Funds and, as a result, the Portfolios performance is directly related to their performance. A Portfolios ability to meet its investment objective depends on the ability of the Underlying Funds to achieve their investment objectives. Each Portfolios broad diversification is designed to help cushion severe losses in any one investment sector and moderate the Portfolios overall price swings. However, the Portfolios share price will fluctuate as the prices of the Underlying Funds rise or fall with changing market conditions. Each Portfolio is subject to the particular risks of the Underlying Funds in the proportions in which the Portfolio invests in them. The greater the investment by each Portfolio in underlying funds that invest primarily in stocks, the greater the potential exposure to the following risks:  Equity Securities Risk  Growth Stock Risk  Value Stock Risk  Derivatives Risk  Market Segment (Large Cap) Risk Exchange Rate Risk  Active Trading Risk  Underlying Fund Risk The greater the investment by each Portfolio in Underlying Funds that invest primarily in bonds, or other forms of fixedincome securities, the greater the potential exposure to the following risks: FixedIncome Risk U.S. Government Securities Risk U.S. Government Sponsored Securities Risk Municipal Securities Risk Prepayment Risk Real Estate Securities Risk Portfolio Duration Risk High Yield Securities Risk Eurodollar and Yankee Obligations Risk The greater the investment by each Portfolio in Underlying Funds that invest in foreign investments, the greater the exposure to the following risks:  Foreign Securities Risk  Derivatives Risk  Market Segment Risk  Small Company Risk  Exchange Rate Risk Each Portfolio is also subject to the following risks:  Securities Lending Risk  Payment in Kind Liquidity Risk  Conflict of Interest Risk Each of the Portfolios may also invest in U.S. government securities, fixedincome securities rated A or higher, commercial paper (including master notes), bank obligations, repurchase agreements, and strategic transactions (derivatives) such as futures contracts and options. Therefore, the Portfolios are subject to the risks associated with such investments including:  FixedIncome Securities Risk  U.S. Government Securities Risk  Derivatives Risk Risk Definitions: Active Trading Risk. A fund that actively trades portfolio securities in an attempt to achieve its investment objective may have high portfolio turnover rates that may increase the funds brokerage costs, accelerate the realization of taxable gains, and adversely impact fund performance. Conflict of Interest Risk. The officers, directors, Principal, SubAdvisor, Distributors, and transfer agent of the Portfolios serve in the same capacities for the Underlying Funds. Conflicts may arise as these persons and companies seek to fulfill their responsibilities to the Portfolios and the Underlying Funds. Because Edge and its affiliated companies earn different fees from the Underlying Funds in which the Portfolios invest, there may be a conflict between the interests of the Portfolios and the economic interests of Edge and its affiliates. Credit and Counterparty Risk. Each of the funds is subject to the risk that the issuer or guarantor of a fixedincome security or other obligation, the counterparty to a derivatives contract or repurchase agreement, or the borrower of a portfolios securities will be unable or unwilling to make timely principal, interest, or settlement payments, or otherwise to honor its obligations. Derivatives Risk. Derivatives are investments whose values depend on or are derived from other securities or indexes. A funds use of certain derivative instruments (such as options, futures, and swaps) could produce disproportionate gains or losses. Derivatives are generally considered more risky than direct investments and, in a down market, could become harder to value or sell at a fair price. Equity Securities Risk. Equity securities include common, preferred, and convertible preferred stocks and securities the values of which are tied to the price of stocks, such as rights, warrants, and convertible debt securities. Common and preferred stocks represent equity ownership in a company. Stock markets are volatile, and the price of equity securities (and their equivalents) will fluctuate. The value of equity securities purchased by a fund could decline if the financial condition of the companies in which the fund invests decline or if overall market and economic conditions deteriorate. Eurodollar and Yankee Obligations Risk. Eurodollar and Yankee obligations have risks similar to U.S. money market instruments, such as income risk and credit risk. Other risks of Eurodollar and Yankee obligations include the possibilities that a foreign government will not let U.S. dollardenominated assets leave the country, the banks that issue Eurodollar obligations may not be subject to the same regulations as U.S. banks, and adverse political or economic developments will affect investments in a foreign country. Exchange Rate Risk. Because foreign securities are generally denominated in foreign currencies, the value of the net assets of a fund as measured in U.S. dollars will be affected by changes in exchange rates. To protect against future uncertainties in foreign currency exchange rates, the funds are authorized to enter into certain foreign currency exchange transactions. In addition, the funds foreign investments may be less liquid and their price more volatile than comparable investments in U.S. securities. Settlement periods may be longer for foreign securities and portfolio liquidity may be affected. FixedIncome Securities Risk. Fixedincome securities are generally subject to two principal types of risks: interest rate risk and credit quality risk. Interest Rate Risk. Fixedincome securities are affected by changes in interest rates. When interest rates decline, the market value of the fixedincome securities generally can be expected to rise. Conversely, when interest rates rise, the market value of fixedincome securities generally can be expected to decline. Credit Quality Risk. Fixedincome securities are subject to the risk that the issuer of the security will not repay all or a portion of the principal borrowed and will not make all interest payments. If the credit quality of a fixed income security deteriorates after a fund has purchased the security, the market value of the security may decrease and lead to a decrease in the value of the funds investments. Lower quality and longer maturity bonds will be subject to greater credit risk and price fluctuations than higher quality and shorter maturity bonds. Bonds held by a fund may be affected by unfavorable political, economic, or government developments that could affect the repayment of principal or the payment of interest. Foreign Securities Risk. Foreign securities carry risks that are not generally found in securities of U.S. companies. These risks include the loss of value as a result of political instability and financial and economic events in foreign countries. In addition, nationalization, expropriation or confiscatory taxation, and foreign exchange restrictions could adversely affect a funds investments in a foreign country. Foreign securities may be subject to less stringent reporting, accounting, and disclosure standards than are required of U.S. companies, and foreign countries may also have problems associated with and causing delays in the settlement of sales. Growth Stock Risk. Growth stocks typically trade at higher multiples of current earnings than other securities.
